Citation Nr: 0929855	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1946 to January 
1950.  The Veteran died in October 2002.  The appellant is 
claiming DIC benefits as the Veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held at the RO in May 2005.  The 
Board previously remanded this case for further development 
in March 2006, June 2008 and January 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2002; the immediate cause of 
death was pancreatic cancer.

2.  The Veteran's cause of death is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A.  § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in January 2003, May 2006 and July 2006 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2003, which was prior to the 
June 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that subsequent VCAA notices were provided after 
the initial decision.  However, the deficiency in the timing 
of these notices was remedied by readjudication of the issue 
on appeal in subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of entitlement to DIC under 38 
U.S.C.A. § 1151, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, a September 2008 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date. 

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes Board 
hearing testimony, VA treatment records, private treatment 
records and VA opinions.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

VA medical opinions were completed in April 2003, July 2006 
and July 2008.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The opinions obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is seeking entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151.  Initially, the Board notes that 38 
U.S.C. § 1151 was amended by section 422(a) of Pub. L. No. 
104-204. The revised law is effective with respect to claims 
filed on or after October 1, 1997.  The appellant's claim for 
DIC was filed after this date and therefore, the amended law 
is applicable.  See VAOPGCPREC 40- 97 (Dec. 31, 1997).

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R.  § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 was initially filed in January 2003, in 
which she claimed that the lack of a timely diagnosis of the 
Veteran's cancer by the VA resulted in his death.  A 
Certificate of Death reflects that the Veteran died in 
October 2002.  The immediate cause of death was due to 
pancreatic cancer.  No underlying causes were given and an 
autopsy was not performed. 

VA and private treatment records have been associated with 
the claims file and thoroughly reviewed.  In sum, an April 
1999 VA x-ray showed that the Veteran had emphysema with 
degenerative disc disease and right upper lobe atelectasis.  
However, in September 2000, a private x-ray done at East 
Carolina Internal Medicine, P.A. gave an impression of a 
worrisome nodular density in the right mid lung zone.  It 
indicated that further evaluation was needed.  A follow up 
October 2000 x-ray at the same facility showed two soft 
tissue densities in the right lung that could represent 
malignant neoplastic process.  Again, further evaluation was 
recommended.  Another October 2000 East Carolina treatment 
record showed an assessment of lung masses with no evidence 
of regional or distant spread to date.  An October 2000 VA 
chest x-ray showed interval development of multiple pulmonary 
nodules, which were suspicious for possible multiple 
pulmonary masses with bilateral hilar lymphadenopathy; 
emphysematous changes were again demonstrated; and chronic 
scarring in the right upper lobe.  However, a November VA x-
ray showed a normal chest with right upper lobe scar.  A 
contemporaneous  VA treatment record by M.M., M.D. showed 
that the Veteran was seen due to a 50 pound weight loss and 
an abnormal outside chest x-ray that showed pulmonary 
nodules.  However, the examiner noted that the chest x-ray at 
the VA was totally negative and recommended a repeat x-ray in 
the next two months.  It was also recommended that the 
Veteran quit smoking immediately.  

In December 2000, Dr. J.P. at the VA noted that the Veteran 
was referred for a CT of the chest that showed 2 cm nodules.  
The impression was 2 pulmonary nodules in the right lower 
lobe, metastatic or primary lung cancer most likely, 
especially given the weight loss.  In January 2001, the 
Veteran was seen for a pulmonary follow up concerning how to 
proceed.  It was determined to get a PET study and if okay 
except for lung nodules, would consider surgical resection.  
A February 2001 PET obtained at Duke University Medical 
Center showed that only the 2 nodules in the chest lit up so 
no evidence of metastatic disease.  Thus, the Veteran was 
referred for evaluation of surgery.  In March 2001, the 
Veteran underwent a flexible bronchoscopy, cervical 
mediastinoscopy, right thoracotomy for right lower lobectomy, 
and bronchoplasty at Duke University Medical Center.  The 
Veteran was discharged in April 2001.  An April 2001 
statement from J.E., a nurse at the VA, confirmed that the 
Veteran's disability was due to terminal lung cancer.  
Surgical intervention was not an option for the Veteran and 
at this point palliative and comfort measures were being used 
to treat him.  That same month, the Veteran was admitted to 
Craven Regional Medical Center for pneumonia.  Treatment 
records from East Carolina the following month showed that he 
continued to complain of persistent nonpleuritic chest pain.  
A May 2001 record showed that the doctor spoke with J.E. at 
the VA concerning the Veteran's pain management.  Both agreed 
that the Veteran was physically and psychologically dependent 
on narcotics.  It was agreed that J.E. would be in control of 
the Veteran's pain management and that East Carolina would 
write no further prescriptions.  

Follow up VA treatment records showed that the Veteran had 
monthly x-rays.  In sum, in June 2001, an x-ray showed status 
post right lower lobectomy with post operative changes 
identified.  There were heterogeneous opacities in the right 
lower lobe, most likely representing aspiration or infection.  
Lastly, there was linear plate-like atelectasis in the right 
upper lung.  A contemporaneous CT of the head showed no 
evidence of metastatic disease.  A July 2001 x-ray showed 
either post surgical changes or obstructive changes in the 
right lower lobe secondary to malignancy.  An August 2001 x-
ray showed post right lower lobectomy with increasing fluid 
in the lower aspect of the right hemithorax.  Significantly, 
a September 2001 private record showed that the Veteran was 
being followed closely for recurrence of his lung cancer at 
the Thoracic Oncology.  Further, an October 2001 x-ray showed 
no significant change.  In December 2001, the Veteran was 
transferred from Craven Medical Center to the VA under 
commitment for assaulting family members.  It was noted that 
the Veteran abused his pain medication.  A January 2002 x-ray 
showed fluid filled or absent right middle and lower lobe, 
mediastinal shift to the right, and several mid thoracic 
vertebral wedge fracture.  In February 2002, the Veteran 
complained of chronic pain, including abdominal pain.  Dr. 
C.S. at the VA reported that he called a visit because of 
reports of medication abuse in that the Veteran was given his 
medications to his son.  The Veteran and wife claimed that 
their daughter who reported the abuse had an "ax to grind".  
The examiner noted that a chest x-ray from one month ago 
revealed that the area in the lungs was taken care of.  The 
assessment was chronic pain with reports of abuse.  A follow 
up March 2002 VA treatment record indicated that the Veteran 
reported severe pain and provided that he lost or someone 
took his pain medication.  Nursing apparently called local 
police for voluntary admission for depression.  The examiner 
felt that the Veteran was being extremely manipulative, as he 
had demonstrated in the past.  

An April 2002 chest x-ray showed minimal change from prior 
examination.  There was a 1 cm nodule at right hilar region.  
A contemporaneous treatment record showed no evidence of 
recurrent carcinoma.  That same month, the Veteran presented 
at Pitt County Memorial Hospital Emergency Department for 
abdominal pain.  An April 2002 chest x-ray for abdominal pain 
from Pitt County Memorial Hospital showed pleural changes on 
the right side, chronic interstitial lung disease, scarring 
in the right upper lung, probable hepatomegaly and apparent 
right renal calculus.  An April 2002 CT scan showed multiple 
pulmonary blebs identified in both lungs.  There appeared to 
be multiple right parahilar metallic clips.  There was 
extensive atelectasis of the presumed right middle lobe.  
There were degenerative changes noted, extensive loss of 
subcutaneous fat and a mild degree of vascular calcification.  
However, the remainder of the examination was within normal 
limits.  A May 2002 VA x-ray showed fluid filled or absent 
right middle and lower lobe, as well as mediastinal shift to 
the right.  A July 2002 VA record from a nurse again showed 
an impression of chronic pain with abuse of medications in 
the past.  It noted that the Veteran was prohibited from 
obtaining any additional medication.  She also indicated that 
she explained to the Veteran that most of his complaints of 
pain were for things not currently active.  

In July 2002, the Veteran had a consultation with A.F., M.D. 
at Craven Regional Medical Center.  The impression was 
metastatic to liver possible bone, primary lung cancer.  
Follow up bone scan and CT were recommended.  A July 2002 
private CT scan from Craven Regional Medical Center showed 
extensive emphysematous change, pleural based lesion with 
possible rib erosion adjacent to right lateral chest wall, 
extensive atelectatic infiltrate in the right lower lobe, 
post surgical changes as well as suggestion of a mass 
posterior to the right hilum, metastatic disease within the 
liver and apparent mass in the mid pancreas.  A follow up 
July 2002 private treatment record from Dr. A.F. showed an 
impression of metastatic cancer to liver, non small cell lung 
cancer.  The Veteran wished to proceed with chemotherapy.  
The examiner noted that a discussion was carried on between 
Veteran, wife and herself regarding his overall condition, 
prognosis and treatment plan.  Dr. A.F. noted that the 
Veteran was quite frustrated due to his condition being so 
advanced.  He had incurred all previous evaluations as 
recommended and nothing had been found that could explain his 
severe ongoing pain and weight loss.  Follow up VA treatment 
records from August 2002 to September 2002 showed that the 
Veteran had recently been diagnosed with metastatic cancer to 
the liver and pancreas.  Follow up August 2002 to September 
2002 private treatment records showed that the Veteran 
continued to complain of abdominal pain and receive treatment 
for metastatic lung cancer.  Importantly, a September 2002 
discharge summary indicated that the Veteran had pancreatic 
cancer with metastases to the liver.  Dr. A.F. also indicated 
that a lengthy discussion was had with Veteran and family 
concerning family members using the Veteran's pain 
medications and how the doctor would not prescribe any more 
medications unless family kept good control of medications.  
Lastly, an October 2002 treatment record from East Carolina 
showed that the Veteran had pancreatic cancer and comfort 
care measures only were being taken.  

A VA medical opinion was done by J.M., M.D. in April 2003.  
Dr. J.M. noted that he reviewed the Veteran's medical records 
and provided a summary of the Veteran's treatment.  The 
doctor stated that he did not see any clear evidence of 
metastatic cancer at any time during his care at the VA.  He 
was followed closely with serial chest CTs and x-rays.  Dr. 
J.M. indicated that he was an internist, not a radiologist so 
he had reviewed only the interpretations of the films, not 
the films themselves.  All follow-up recommendations made by 
the radiologists were followed exactly.  Local spread of his 
lung cancer, if it was present before June 2002 was difficult 
to differentiate from his post-operative lung 
abscess/emphysema, and it seemed that his doctors attempted 
to compensate for this complicated situation by appropriately 
obtaining frequent chest x-rays.  Dr. J.M. concluded that he 
did not believe that the Veteran's lung cancer diagnosis or 
the subsequent diagnosis of his metastases was delayed by VA 
healthcare.   He stated that he did not see negligence in 
this situation.  

The appellant and her daughter testified at a Board hearing 
at the l RO in May 2005.  The appellant indicated that in 
1999, the Veteran started to lose weight and complained of 
chest pain.  She summarized the x-rays done on the Veteran 
and the surgery performed at Duke.  She indicated that she 
took the Veteran in for a follow up with the surgeon at Duke 
and indicated that the surgeon said he did not have time to 
meet with the Veteran and assigned a physician's assistant.  
She also indicated that chemotherapy was never recommended 
after the surgery.  She further stated that Dr. J.M. treated 
the Veteran and threatened to put him in a mental ward 
because he was just trying to obtain more pain medication.  
She provided that Dr. J.M. was very aggressive, 
unprofessional and adversarial.  She indicated that J.E. was 
very concerned for the Veteran but could do nothing because 
of Dr. J.M.  Thus, the appellant felt that he should not have 
been one to give an opinion.  Subsequently, she stated that 
Dr. A.F. specifically told her that VA should have determined 
that the Veteran had cancer earlier.  She indicated that the 
Dr. A.F. even e-mailed the VA asking them why they had not 
done something.  She concluded that the Veteran's private 
doctors were very helpful, but the VA staff consistently put 
her off.   The Veteran's daughter also felt that the VA was 
simply overlooking, ignoring or putting off necessary care.  
In sum, the appellant contended that it was the failure by 
the VA to diagnose pancreatic cancer that led to his death 
and this was negligent and careless.  The appellant's 
representative asked that the case be remanded for another VA 
opinion by a doctor who did not participate in the care of 
the Veteran.  The record was held open so that the appellant 
could obtain an opinion from Dr. A.F.  

In July 2005, the appellant submitted a statement indicating 
that she asked Dr. A.F. if the Veteran's life would be 
extended if he had been diagnosed sooner.  The statement 
indicated that the Dr. A.F.'s assistant provided that there 
was no way of knowing how long he would have lived as the 
liver/pancreatic cancer was already so far advanced before it 
was diagnosed because no one knew he had it.  The appellant 
concluded that if not for Dr. A.F., this diagnosis would 
never have been discovered.  

On remand, a VA medical opinion was done in July 2006 by M.K, 
M.D., Chief, Hematology and Oncology at the VA.  Dr. M.K. 
noted that he reviewed the Veteran's entire claims folder.  
He summarized the Veteran's medical history in his opinion.  
However, he noted that he did not have the operative report 
or pathology report from Duke to review.  Dr. M.K. found no 
evidence of fault or negligence by VA in treatment of the 
Veteran.  There was also no evidence of failure to properly 
treat the Veteran.  It was noted that the Veteran received 
surgical therapy for his cancer and no adjuvant therapy was 
recommended, and none should have been recommended.  
Furthermore, even if adjuvant therapy had been recommended, 
the Veteran would not have been able to receive this 
treatment.  While there was no copy of the surgical or 
pathology report from Duke, the examiner observed that the VA 
records as well as statements from the appellant implied a 
complete resection, and, thus adjuvant radiotherapy would not 
have been indicated.  Dr. M.K. opined that there was no 
failure of the VA to diagnose the cancer that caused the 
Veteran's death whether he died of recurrent lung cancer or a 
new primary pancreatic cancer.  In the former possibility, 
the Veteran had all the recommended follow-up examinations 
and radiographs.  In the more likely scenario that pancreatic 
cancer caused his death, it was even clearer that the VA did 
not fail to diagnose his cancer.  Pancreatic cancer was 
notorious for presenting as a locally advanced and incurable 
disease.  Furthermore, no screening tests were known to alter 
the outcome of patients who develop pancreatic cancer.  The 
Veteran had a CT scan of the abdomen in April 2002 that did 
not show any abnormality in the liver or pancreas.  The 
cancer that caused his death was detected in a subsequent CT 
scan in July 2002.  Given the negative CT scan in April, 
another imaging or other procedure sooner than three months 
could not have been recommended at that time, and 
furthermore, given the very rapid appearance of extensive 
disease, would have been very unlikely to have changed the 
outcome.  

In a follow up July 2008 opinion, Dr. M.K. indicated that he 
reviewed the case file, including the new records from Duke.  
He stated that he reviewed the entire pathology report in 
Duke's electronic system.  The Veteran had two masses in the 
right lower lobe with largest dimensions of 3 and 2.5 cm.  
The histology was poorly differentiated squamous cell 
carcinoma and all the lymph nodes were negative.  Dr. M.K. 
found that this new information did not substantially change 
his prior opinion that the VA provided appropriate care.  The 
diagnosis in 2001 was appropriately recorded as non-small 
cell lung cancer stage IIIB based on two masses in the same 
lobe.  No adjuvant chemotherapy or radiation therapy was 
recommended and none should have been recommended in 2001.  
The VA provided appropriate care for the Veteran's lung 
cancer.  

The claims file also includes photos of the Veteran 
documenting his physical appearance prior to his death.  In 
support of her claim, the appellant also submitted a 
newspaper article alleging that bonuses were paid to North 
Carolina VA hospital managers during years that they received 
reports of poor patient care and suspicious deaths.  However, 
this evidence has no probative value because it does not 
address whether the VA was negligent in its care towards the 
Veteran. 

In conclusion, based on the evidence of record, the Board 
must conclude that entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  The Board 
acknowledges that it appears that the Veteran's pancreatic 
cancer was first diagnosed at a private facility.  
Nevertheless, two VA medical doctors, one with a specialty in 
oncology, have found that there was no negligence on the part 
of the VA in rendering the Veteran's care.  There is no 
medical evidence of record to refute these opinions.  The 
Board acknowledges that the appellant claims that Dr. J.M was 
the Veteran's primary care physician and thus, should not 
have rendered an opinion.  Nevertheless, there is no evidence 
to support the contention of any bias on the part of Dr. J.M.  
Significantly, Dr. J.M. for the most part does not appear in 
the Veteran's VA treatment records.  Further, it appears that 
it was another physician, Dr. C.S., that consistently 
indicated that the Veteran was addicted to pain medications 
and needed psychiatric help.  Moreover, the opinion is 
supported by the VA treatment records that showed the Veteran 
was receiving monthly x-rays and CT scans post surgery.  
Thus, the Board finds that this opinion has a high probative 
value.  Further, as the claims file was reviewed, including 
the medical records from Duke, and the examiner has been 
identified as the Chief of Oncology, the opinion by Dr. M.K. 
also has a high probative value.  

The Board acknowledges the appellant's assertions and hearing 
testimony by her and her daughter.  However, medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In the instant case, the appellant has not submitted any 
medical evidence to refute the VA opinions.  The Board has 
given weight as to her observations and information provided 
about her husband's death; however, it does not appear that 
the appellant is medically trained to offer any opinion as to 
cause of the Veteran's death or whether VA medical care 
caused or contributed his death.  See Espiritu, supra.   
Significantly, the record does not include any medical 
opinion supporting the appellant's contentions.  After the 
hearing, the record was held open so that an opinion could be 
obtained from Dr. A.F., who had allegedly told the Veteran 
that VA was negligent in not diagnosing the Veteran's 
pancreatic cancer sooner.  However, the appellant only 
submitted a statement indicating what she was told by Dr. 
A.F.'s assistant, and again, this statement did not indicate 
negligence on the part of the VA.  There is no opinion from 
the doctor in the claims file.  Moreover, the e-mail she 
supposedly sent to VA is also not of record.  Further, the 
Board has given consideration to the appellant's statements 
and testimony with regard to what she was told as to 
detection and treatment of the lung cancer and metastatic 
cancer; however, again she has not submitted any 
documentation to support such contentions.  Further, the 
appellant also claimed that VA treated the Veteran poorly 
when he sought additional pain medication.  However, VA 
treatment records as well as private treatment consistently 
documented problems with the Veteran's pain medication being 
taken by other family members.  Essentially, the medical 
evidence of record does not support the appellant's 
contentions.  

In sum, as previously observed, the appellant is not 
medically trained to offer any opinion as to cause of the 
Veteran's death or whether VA medical care caused his death.  
See Espiritu, supra.  The record does not otherwise contain 
any medical opinion to refute the VA medical opinions, or to 
support her contentions.  Thus, the appellant's contentions 
are outweighed by the medical evidence of record.  

The Board sympathizes with the appellant's loss and 
understands the grief and feelings of frustration and 
helplessness associated with her being witness to the gradual 
decline and death of her husband as a result of cancer.  
However, the determinative question in this case is 
essentially medical in nature.  There is no competent medical 
evidence supporting a finding that the cause of the Veteran's 
death was due to VA medical care.  The medical evidence of 
record is against such a finding.  Therefore, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to benefits under 38 U.S.C.A. § 1151.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


